United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
ANN ARBOR VA MEDICAL CENTER,
Ann Arbor, MI, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 20-0997
Issued: November 20, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

On April 10, 2020 appellant filed a timely appeal from a March 10, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Board
assigned Docket No. 20-1009.
On December 27, 2018 appellant, then a 53-year-old inventory management specialist,
filed an occupational disease claim (Form CA-2) alleging that she developed carpal tunnel
syndrome in her right hand due factors of her federal employment, including daily computer
keying, constant repetitive pulling and pushing of large heavy carts, and lifting heavy trays. She
noted that she first became aware of her condition and its relation to her federal employment on
November 19, 2018. OWCP assigned the present claim OWCP File No. xxxxxx206.
On December 4, 2018 appellant filed a notice of recurrence (Form CA-2a) under OWCP
File No. xxxxxx661, alleging a need for additional medical care beginning November 19, 2018
due to her accepted May 4, 2016 employment injury. She noted that since returning to work she
was performing her regular job without restrictions. Appellant asserted that she believed her
current condition was related to her original 2016 right shoulder injury based on a subsequent
medical examination performed by her doctor and the fact that it involved the same body part. She

did not stop work and noted that she had been placed on light-duty restrictions of no pushing or
lifting more than 10 pounds effective November 26, 2018.
In a January 16, and 23, 2019 development letters, OWCP advised appellant of the
deficiencies of her claim. It requested additional factual and medical evidence from her, and
provided a questionnaire for her completion. OWCP afforded appellant 30 days to respond.
By decision dated May 19, 2019, OWCP denied appellant’s occupational disease claim in
OWCP File No. xxxxxx206, finding that the alleged employment factors had not occurred as
described. It determined that based on the description of the circumstances that prompted the filing
of the Form CA-2 in OWCP File No. xxxxx661, appellant was claiming a new occupational
disease under the current OWCP File No. xxxxxx206.1
Appellant filed an additional occupational disease claim (Form CA-2) under xxxxxx206
on September 6, 2019 and alleged that she had developed tendinitis of the right rotator cuff due to
factors of her federal employment, including picking up heavy pans and moving them to a cart and
then pushing the cart throughout her department. She noted that she had previously filed a
recurrence claim for this condition under OWCP File No. xxxxxx661.
In a September 13, 2019 letter, OWCP found that appellant had filed two separate Form
CA-2s for the same injury. It informed her that both her right wrist and right shoulder conditions
were considered under the December 27, 2018 Form CA-2 under the current OWCP File No.
xxxxxx206.
On September 18, 2019 appellant requested reconsideration and provided additional
evidence.
By decision dated December 18, 2019, OWCP modified its prior decision, finding that she
had established a factual basis for her occupational disease claim, but the claim remained denied
as the medical evidence of record contained no opinion from a physician, establishing causal
relationship between the diagnosed bilateral carpal tunnel syndrome and right shoulder injury and
the implicated work duties.
On February 21, 2020 appellant again requested reconsideration. By decision dated
March 10, 2020, OWCP denied modification of the December 18, 2019 decision.
The Board, having duly considered the matter, finds that this case is not in posture for
decision. OWCP’s procedures provide that cases should be administratively combined when
correct adjudication depends on cross-referencing between files and when two or more injuries
occur to the same part of the body.2 As the instant claim under OWCP File No. xxxxxx206 and
the claim under OWCP File No. xxxxxx661 both involve injuries to appellant’s right shoulder,

1

On April 24, 2019 appellant requested reconsideration. By decision dated May 20, 2019, OWCP declined to
reopen her claim for consideration of the merits in accordance with 5 U.S.C. § 8128(a).
2
Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).

2

these claims must be administratively combined for a full and fair adjudication.3 This will allow
OWCP to consider all relevant claim files and accompanying evidence in developing appellant’s
current occupational disease claim.
Accordingly, the Board will remand the case to OWCP to administratively combine OWCP
File No. xxxxxx661 and OWCP File No. xxxxxx206. Following this and other such further
development as deemed necessary, OWCP shall issue a de novo merit decision.
IT IS HEREBY ORDERED THAT the March 10, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and this case is remanded for further proceedings
consistent with this order of the Board.
Issued: November 20, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

3

S.D., Docket No. 19-0590 (issued August 28, 2020).

3

